Citation Nr: 0735325	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  04-02 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disability.  

2.  Entitlement to service connection for arthritis of the 
right leg.  

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for diabetes mellitus.  

4.  Entitlement to separate compensable evaluations for 
tinnitus in each ear.  

(The issue of entitlement to waiver of recovery of an 
overpayment of $46,912.50, is the subject of a separate Board 
decision.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from July 1970 to 
July 1972.  He additionally had periods of active duty for 
training in June 1981, July 1982, and August 1983, as well as 
from August 4, 1984, to August 18, 1984, and from July 6, 
1985, to July 20, 1985.  

These matters come to the Board of Veterans' Appeals (Board) 
on appeal of May 2003, August 2003, and September 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana.  In March 2007, the 
veteran testified before the undersigned Veterans Law Judge 
during a videoconference hearing.  


FINDINGS OF FACT

1.  Neither a respiratory disability or arthritis of the 
right leg is attributable to the veteran's period of service; 
arthritis of the right leg was not manifested within a year 
of the veteran's separation from active military service.  

2.  In a September 2002 decision, the Board denied the 
veteran's claim for service connection for diabetes mellitus.  

3.  Additional evidence associated with the claims file since 
the Board's September 2002 denial does not relate to an 
unestablished fact necessary to substantiate the claim for 
service connection for diabetes mellitus.  

4.  The veteran experiences recurrent bilateral tinnitus.  


CONCLUSIONS OF LAW

1.  The veteran does not have a respiratory disability that 
is the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

2.  The veteran does not have arthritis of the right leg that 
is the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).  

3.  The September 2002 Board denial of service connection for 
diabetes mellitus is final.  38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. § 20.1100 (2007).  

4.  Since the September 2002 Board denial, new and material 
evidence has not been received; hence, the requirements to 
reopen the claim of service connection for diabetes mellitus 
are not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§§ 3.156, 20.1105 (2007).

5.  The claim for separate compensable ratings for tinnitus 
in each ear is without legal merit.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.87, Diagnostic Code 
6260 (2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C.A. § 5103A(f).  In 
any event, the Board finds that all notification and 
development action needed to render a decision on the 
veteran's claims on appeal has been accomplished.  

In this respect, through multiple notice letters the veteran 
received notice of the information and evidence needed to 
substantiate his claims.  Thereafter, the veteran was 
afforded the opportunity to respond.  Hence, the Board finds 
that the veteran has been afforded ample opportunity to 
submit information and/or evidence needed to substantiate his 
claims.  

The Board also finds that the notice letters satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In those letters, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  It also requested that the veteran 
identify any medical providers from whom he wanted the RO to 
obtain and consider evidence.  Additionally, the veteran was 
requested to submit relevant evidence in his possession in 
support of his claims.  

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content-of-notice 
requirements have been met in this case.  In March 2006, the 
RO provided the veteran notice with respect to effective 
dates and rating criteria provisions.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Board notes that while the complete notice required by 
the VCAA was not necessarily provided prior to the RO 
initially adjudicating the veteran's claims, "the appellant 
[was] provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Nothing about 
the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.  Furthermore, no 
questions with respect to a current rating and/or effective 
date are currently before the Board on appeal.  

Additionally, in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
the Court specifically addressed VCAA notice requirements in 
the context of a veteran's request to reopen a previously and 
finally denied claim.  The Court found that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim, and must provide notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
not found in the previous denial.  After having reviewed the 
record, the Board has concluded that the notice requirements 
of the VCAA, per the holding in Kent, have been satisfied.  
In this regard, in October 2003, June 2004, and January 2007 
notice letters, the veteran was notified of the previous 
Board denial of his claim, the evidence and information that 
was necessary to reopen his claim, as well as the evidence 
that would be necessary to substantiate the element or 
elements required to establish service connection.  Thus, in 
light of the above notice letters, the Board finds that the 
veteran is on notice of what he needs to reopen his claim and 
the evidence necessary to substantiate his claim for service 
connection.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claims decided 
herein.  The RO has obtained the veteran's service medical 
records as well as relevant private and VA treatment records.  
The medical records associated with the veteran's award of 
Social Security Administration (SSA) disability benefits are 
also associated with the claims file.  Otherwise, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, existing records pertinent to 
the claims on appeal that need to be obtained.  

As for whether further action should have been undertaken by 
way of obtaining additional medical opinion on the question 
of whether a respiratory disability or arthritis of the right 
leg is traceable to military service, the Board notes that 
such development is to be considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains:  1) competent evidence of diagnosed disability 
or symptoms of disability, 2) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and 3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  As will be explained below, there is no 
indication except by way of unsupported allegation that a 
respiratory disability or arthritis of the right leg may be 
associated with military service, or, in the case of the 
arthritis of the right leg, within one year of active 
service.  As such, further action to obtain a medical opinion 
with respect to these claims is not warranted.  

Likewise, as for whether further action should have been 
undertaken by way of obtaining a medical opinion with respect 
to the claim for service connection for diabetes mellitus on 
appeal, the Board notes, as is reflected below, that new and 
material evidence to reopen that claim has not been received.  
Given the standard of the regulation, the Board finds that VA 
did not have a duty to obtain a medical examination or 
medical opinion as to this claim on appeal.  See 38 C.F.R. 
§ 3.159(c)(4)(iii).  

II. Analysis

A. Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112(a), 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The 
Board notes that the veteran's identified periods of active 
duty for training with the Indiana National Guard are not 
continuous 90-day periods of service.  As such, the above 
presumption is not applicable to the veteran's periods of 
active duty for training.  

A review of the veteran's service medical records does not 
reflect any diagnosis of arthritis associated with the 
veteran's right leg.  Otherwise, in August 1971, the veteran 
was noted to have a cold for three days and chest pain.  
Clinical evaluation revealed a slight rasping sound in the 
upper right lobe.  An examination of the veteran in December 
1971 for purposes of mess hall duty as a food handler 
reflects his reported history of smoking two packs of 
cigarettes a day.  A chest X-ray at that time was within 
normal limits.  In June 1972, the veteran was medically 
evaluated for complaints of seizure-like symptoms and labored 
breathing.  The veteran's examination was within normal 
limits except that the veteran refused to undergo a physical 
examination.  The examiner's impression noted the veteran as 
being "hysterical."  A report of July 1972 separation 
medical examination notes the veteran's chest/lungs and his 
musculoskeletal system as being normal.  A chest X-ray at the 
time of examination was also reported as within normal 
limits.  

The veteran sought treatment in June 1985 for episodes of 
shortness of breath.  A Lafayette Home Hospital discharge 
summary, dated in June 1985, reflects that physical 
examination of the veteran's lungs was normal as was a chest 
X-ray, and a ventilation and profusion lung scan was also 
reported normal.  It was determined that the episodes of 
shortness of breath had been anxiety attacks with probable 
hyperventilation.  Likewise, the treatment report also noted 
that in 1975 that veteran had reportedly suffered from 
phlebitis, but had had no problem with his right leg since 
that time.  The Board also notes that during active duty for 
training with the Indiana National Guard, in July 1985, the 
veteran sought medical attention for labored breathing and 
feeling dizzy.  The veteran was noted at that time to be 
taking Thorazine.  His symptomatology was reported as being 
related to excessive sun exposure in combination with his 
taking of Thorazine.  

In this case, the Board finds persuasive the lack of any 
diagnosis or treatment during the veteran's active duty 
service and/or active duty for training for a respiratory 
disability or for arthritis of the right leg.  
Notwithstanding any current diagnosis for these disabilities, 
no physician or other competent medical professional has 
linked a respiratory disability or arthritis of the right leg 
to the veteran's active duty service or to his active duty 
for training.  Furthermore, arthritis of the right leg has 
not been shown to have manifested within one year of the 
veteran's separation from active duty in July 1972.  
Otherwise, neither the veteran nor his representative has 
presented nor alluded to the existence of any opinion 
establishing a relationship between any respiratory 
disability and/or arthritis of the right leg, and service.  
Hence, the record presents no basis for a grant of service 
connection for a respiratory disability or for arthritis of 
the right leg.  

The Board notes that it has considered the veteran's 
contentions with respect to his claims.  However, the veteran 
is not competent to render a medical opinion as to the 
etiology of any respiratory disability or arthritis of the 
right leg.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board is cognizant of the veteran's belief that he should 
be service connected for a respiratory disability because 
such disability manifested within one year of his active duty 
service.  Here, a Dukes Memorial Hospital medical treatment 
record, dated in October 1972, reflects a diagnosis for a 
"respiratory infection."  The Board notes that a 
"respiratory infection" is not one of the listed 
disabilities under 38 C.F.R. § 3.309 for which presumptive 
service connection is warranted.  Furthermore, as noted 
above, no current respiratory disability has been linked to 
the veteran's period of active duty service or active duty 
for training.  

In conclusion, the Board finds that it has not been shown 
that the veteran has a respiratory disability or arthritis of 
the right leg that is related to his period of active duty 
service or active duty for training.  For all the foregoing 
reasons, the claims for service connection for a respiratory 
disability and for arthritis of the right leg must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as a preponderance of the evidence weighs against the claims, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  

B. Petition to Reopen

As indicated above, the veteran's claim for service 
connection for diabetes mellitus was previously considered 
and denied by the Board in September 2002.  As the veteran 
did not appeal that decision, and no other exception to 
finality applies, the decision is final based on the evidence 
of record.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  In 
August 2003, the veteran sought to reopen his claim.  

Under pertinent legal authority, VA may reopen and review a 
claim, which has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).  

Regarding petitions to reopen filed on or after August 29, 
2001, Title 38 Code of Federal Regulations, Section 3.156(a) 
defines "new" evidence as evidence not previously submitted 
to agency decision makers and "material" evidence as evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

(During the pendency of the veteran's appeal VA revised 
38 C.F.R. § 3.156.  See 71 Fed. Reg. 52,455-52,457 (Sept. 6, 
2006) (as codified at 3.156(c) (2007)).  The amended 
regulation became effective October 6, 2006.  The Board notes 
that none of the revisions to the regulation, which related 
to receipt of additional service department records, affects 
the veteran's pending claim.)  

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  This analysis is undertaken by comparing 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, as indicated above, the final denial pertinent 
to the claim was the September 2002 Board decision.  
Furthermore, for purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  

The evidence considered at the time of the Board September 
2002 decision includes, in particular, the veteran's service 
medical records (both active duty service and active duty for 
training), treatment records from Dukes Memorial Hospital, VA 
and private treatment records, SSA disability records, a 
March 2002 VA medical opinion, and the veteran's hearing 
testimony.  

In its September 2002 decision, the Board noted that the 
medical evidence supportive of the veteran's claim was far 
outweighed by the evidence against the claim.  The Board 
indicated that the presence of diabetes, diagnosed in 1972 at 
Dukes Memorial Hospital, was subsequently ruled out by 
testing in 1973.  Furthermore, a diagnosis of diabetes was 
not thereafter confirmed until years later after the 
veteran's last period of active duty for training.  Moreover, 
all of the pertinent evidence was reviewed by a VA physician 
in March 2002.  The physician provided a well reasoned 
opinion to the effect that a hyperglycemic episode in 1972 
probably was a response to stress rather than due to diabetes 
and that the presence of diabetes was affirmatively ruled out 
in 1973 when the veteran underwent definitive testing.  

With respect to the present claim on appeal, where, as here, 
resolution of the issue on appeal turns on a medical matter, 
unsupported lay statements, to include hearing testimony, 
even if new, cannot serve as a predicate to reopen a 
previously disallowed claim.  See Voracek v. Nicholson, 421 
F.3d 1299 (Fed. Cir. 2005) (New and material evidence is 
required to be something other than the veteran's own 
statement); see also Hickson v. West, 11 Vet. App. 374 
(1998); Moray v. Brown, 5 Vet. App. 211, 214 (1993).  
Otherwise, the relevant medical evidence of record since the 
Board's final decision in September 2002 reflects the 
veteran's medical treatment for diabetes mellitus, but is 
void of medical opinion evidence relating the veteran's 
diabetes mellitus to his period of active duty service, to 
within one year of active duty service, or to the veteran's 
periods of active duty for training.  

Therefore, the Board finds that the relevant evidence 
received since the final September 2002 Board decision is new 
in the sense that it was not previously before agency 
decision makers.  However, none of the evidence is material 
for purposes of reopening the claim for service connection 
for diabetes mellitus.  In this case, none of the evidence 
received raises a reasonable possibility of substantiating 
the veteran's claim.  38 C.F.R. § 3.156(a).  

Under these circumstances, the Board must conclude that new 
and material evidence has not been received; hence, the 
requirements to reopen the claim for service connection for 
diabetes mellitus has not been met, and the appeal of this 
issue must be denied.  As new and material evidence to reopen 
the finally disallowed claim has not been received, the 
benefit-of-the-doubt doctrine is not applicable.  See Annoni 
v. Brown, 5 Vet. App. 463, 467 (1993).  

C. Separate Ratings for Tinnitus

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7 (2007).  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2007).  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The veteran has asserted that he is entitled to separate 10 
percent disability ratings for his service-connected tinnitus 
because he has tinnitus in each ear.  Reports of May 1998 VA 
examinations reflect the veteran's complaints of bilateral 
tinnitus.  

In this case, the veteran's disability is currently evaluated 
under 38 C.F.R. § 4.87, Diagnostic Code 6260.  Under this 
diagnostic code, a 10 percent evaluation represents the 
maximum schedular rating allowable for tinnitus.  At the time 
the veteran filed his claim on appeal in September 2002, 
Diagnostic Code 6260 provided a maximum 10 percent rating for 
recurrent tinnitus.  A Note following the diagnostic code 
stated that a separate evaluation for tinnitus could be 
combined with an evaluation under diagnostic codes 6100, 
6200, 6204, or other diagnostic code, except when tinnitus 
supported an evaluation under one of those diagnostic codes.  
38 C.F.R. § 4.87, Diagnostic Code 6260 (2002).

Subsequently, 38 C.F.R. § 4.87, Diagnostic Code 6260 was 
amended, effective June 13, 2003.  The new version of 
Diagnostic Code 6260 still allows for a maximum 10 percent 
rating for recurrent tinnitus.  However, the Notes following 
the diagnostic code indicate that only a single evaluation is 
to be assigned for recurrent tinnitus, whether the sound is 
perceived in one ear, both ears, or in the head; objective 
tinnitus (in which the sound is audible to other people and 
has a definable cause that may or may not be pathologic) is 
not to be evaluated under Diagnostic Code 6260, but rather is 
to be evaluated as part of any underlying condition causing 
it.  See 38 C.F.R. § 4.87, Diagnostic Code 6260 (effective 
June 13, 2003).

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005), the Court 
held that pre-1999 and pre-June 13, 2003, versions of 
Diagnostic Code 6260 required the assignment of separate 
ratings for tinnitus affecting each ear.  VA appealed this 
decision to the United States Court of Appeals for the 
Federal Circuit (Federal Circuit).  In Smith v. Nicholson, 
451 F.3d 1344 (Fed. Cir. 2006), the Federal Circuit reversed 
the Court's decision and affirmed VA's longstanding 
interpretation of Diagnostic Code 6260 as authorizing only a 
single 10-percent rating for tinnitus, regardless of whether 
the tinnitus was unilateral or bilateral.   

Therefore, the Board finds that the veteran's service-
connected tinnitus has been assigned the highest allowable 
schedular rating of 10 percent.  38 C.F.R. §4.87, Diagnostic 
Code 6260.  As there is no legal basis upon which to award 
separate schedular evaluations for tinnitus in each ear, the 
veteran's claim for separate compensable ratings must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (where the law and not the evidence is 
dispositive, the Board should deny the claim based on a lack 
of legal merit); see also Nelson v. Principi, 18 Vet. App. 
407, 410 (2004) (the duties to notify and assist imposed by 
the VCAA are not applicable to claims lacking legal merit.)  


ORDER

Service connection for respiratory disability is denied.  

Service connection for arthritis of the right leg is denied.  

As new and material evidence has not been received, the 
application to reopen a claim of entitlement to service 
connection for diabetes mellitus is denied.  

A separate compensable rating for tinnitus in each ear is 
denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


